Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered July 6, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
With regard to defendant’s pro se contention that it was error to accept his plea in the absence of any indication that he intended to kill his victim, we note that the plea was to "depraved indifference” murder (Penal Law § 125.25 [2]). Defendant’s pro se assertions about the inadequacy of counsel are not supported by the record. Defendant is of course free to seek relief pursuant to CPL 440.10, at which time he can attempt to specifically support his contentions concerning the alleged inadequacies of his counsel. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur.